 

EXHIBIT 10.2

 

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

 

FORM OF QUALIFIED PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

[Participant]

 

Number of Shares Subject to Award: [Number of Shares]

 

Date of Grant:  [Grant Date]

 

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan (the “Plan”), Equifax
Inc., a Georgia corporation (the “Company”), has granted the above-named
participant (“Participant”) Restricted Stock Units (the “Award”) entitling
Participant to receive such number of shares of Company common stock (the
“Shares”) as is set forth above on the terms and conditions set forth in this
agreement (this “Agreement”) and the Plan.  Capitalized terms used in this
Agreement and not defined herein shall have the meanings set forth in the Plan.

 

Grant Date.  The Award is granted to participant on the Grant Date set forth
above.

 

2.   Vesting.  

 

(a)  Subject to earlier vesting in accordance with Sections 3 or 4 below, the
Shares shall vest on the third anniversary of the Grant Date set forth above
(the “Vesting Date”) in accordance with the vesting provisions of subsection (b)
below.  Prior to the Vesting Date, the Shares subject to the Award shall be
nontransferable and, except as otherwise provided herein, shall be immediately
forfeited upon Participant’s termination of employment with the Company and its
Subsidiaries.   Subject to the terms of the Plan, the Committee reserves the
right in its sole discretion to waive or reduce the vesting requirements.  

 

(b)  The Shares subject to the Award are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code, as amended and the regulations thereunder (the “Code”)
and the maximum number of Shares that shall vest on the Vesting Date shall be
equal to the result derived from the following formula:

 

(i)    one-half of one percent (or, one and one-half percent if Participant is
the Chief Executive Officer of the Company) of the sum of the Company’s
operating profit for the period April 1, 2011 through December 31, 2013, as
determined by the Committee in accordance with the Plan, divided by

 

(ii)    the fair market value of a Share on the Vesting Date;

 

provided, however, that in no event shall the number of Shares which vest on the
Vesting Date exceed the number of Shares subject to the Award or the individual
limits for Participants as set forth in the Plan. The payout of vested Shares
may be reduced, but not increased, based on the degree of attainment of such
performance criteria as determined by the Committee, in its sole discretion. To
the extent unvested Shares are not paid to Participant pursuant to the
immediately preceding sentence, then such unvested Shares shall be immediately
forfeited.

 

3.   Termination of Employment.  The following provisions shall apply in the
event of Participant’s termination of  employment with the Company or a
Subsidiary unless the Committee shall have provided otherwise, either at the
time of the grant of the Award or thereafter:

 

 

 

 

(a)   Death.  If Participant’s employment is terminated by reason of his or her
death prior to the Vesting Date,  all unvested Shares subject to this Award
shall immediately become vested and nonforfeitable as of the date of
Participant’s death.

 

(b)   Disability.  Except as the Committee may at any time otherwise provide or
as required to comply with applicable law, if Participant’s employment is
terminated by reason of his or her Disability (as such term is defined in the
Plan) prior to the Vesting Date, for purposes of determining the payment
Participant is entitled to receive under this Award, Participant shall be
treated as continuing to be employed through the Vesting Date with payout based
upon the performance results as determined under Section 2(b).  

 

(c)   Retirement.  Except as the Committee may at any time otherwise provide or
as required to comply with applicable law, if Participant’s employment is
terminated by reason of his or her Retirement (as such term is defined in the
Plan), other than for Cause, Participant shall have the right to receive his or
her full payment under the Award, if any, to which Participant would be entitled
had he or she remained employed through the Vesting Date with payout based upon
the performance results as determined under Section 2(b).

 

4.    Change of Control.  If a Change of Control occurs while Participant is
employed by the Company or a Subsidiary, then all unvested Shares subject to the
Award shall immediately become vested and nonforfeitable as of the date on which
the Change of Control occurs.  

 

5.   Clawback Policy; Cancellation and Rescission of Award.  

 

Clawback Policy.  This Award shall be subject to the terms and conditions of the
Company’s Policy on Recovery of Incentive Awards adopted effective January 1,
2010, a copy of which is attached as Appendix A and incorporated herein by
reference.

 

Detrimental Activity.  If, at any time, (i) during Participant’s employment with
the Company or a Subsidiary or (ii) during the period after Participant’s
termination of employment with the Company or any Subsidiary for any reason, but
not to exceed 24 months following Participant’s termination of employment,
Participant engages in any “Detrimental Activity” (as defined in subsection (c)
below), the Committee may, notwithstanding any other provision in this Agreement
to the contrary, cancel, rescind, suspend, withhold or otherwise restrict or
limit this Award as of the first date Participant engaged in the Detrimental
Activity, as determined by the Committee.  Without limiting the generality of
the foregoing, the Committee may also require Participant to pay to the Company
any gain realized by Participant from the Shares subject to the Award during the
period beginning six months prior to the date on which Participant engaged or
began engaging in Detrimental Activity.

 

For purposes of this Agreement, “Detrimental Activity” shall mean and include
any of the following:

 

the breach or violation of any other agreement between Participant and the
Company relating to protection of Confidential Information or Trade Secrets,
solicitation of employees, customers or suppliers, or  refraining from
competition with the Company;

 

the disclosure, reproduction or use of Confidential Information or Trade Secrets
(each as defined below) for the benefit of Participant or third parties except
in connection with the performance of Participant’s duties for the Company or,
after advance notice to the Company, as required by a valid order or subpoena
issued by a court or administrative agency of competent jurisdiction;  

 

the use, reproduction, disclosure or distribution of any information which the
Company is required to hold confidential under applicable federal and state laws
and regulations, including the federal Fair Credit Reporting Act (15 U.S.C.
§ 1681 et seq.) and any state credit reporting statutes;

 

the making, or causing or attempting to cause any other person to make, any
statement, either written or oral, or conveying any information about the
Company which is disparaging or which in any way reflects negatively upon the
Company;

 

2

 

 

the solicitation or attempt to solicit any customer or actively targeted
potential customer of the Company with whom the Participant had material contact
on the Company’s behalf during the 12 months immediately preceding Participant’s
termination of employment;

 

the solicitation or recruitment, attempt to solicit or recruit, or the
assistance of others in soliciting or recruiting, any individual who is or was,
within 6 months of the date in question, an employee of the Company unless such
former employee was terminated by the Company without cause, or the inducement
of (or attempt to induce) any such employee of the Company to terminate his
employment with the Company; or

 

the refusal or failure of Participant to provide, upon the request of the
Company, a certification, in a form satisfactory to the Company, that he or she
is in full compliance with the terms and conditions of the Plan and this
Agreement, including, without limitation, a certification that Participant is
not engaging in Detrimental Activity.

 

“Trade Secret” means information, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential Company customers or suppliers
which (i) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of the Company’s efforts that are reasonable under the
circumstances to maintain secrecy; or as otherwise defined by applicable state
law.

 

“Confidential Information” means any and all knowledge, information, data,
methods or plans (other than Trade Secrets) which are now or at any time in the
future developed, used or employed by the Company which are treated as
confidential by the Company and not generally disclosed by the Company to the
public, and which relate to the business or financial affairs of the Company,
including, but not limited to, financial statements and information, marketing
strategies, business development plans, acquisition or divestiture plans, and
product or process enhancement plans.

 

6.    Termination for Cause.  For purposes of this Agreement, termination for
“Cause” means termination as a result of (a) the willful and continued failure
by Participant to substantially perform his or her duties with the Company or
any Subsidiary (other than a failure resulting from Participant’s incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to Participant by his or her superior officer which
specifically identifies the manner the officer believes that Participant has not
substantially performed his or her duties, or (b) Participant’s willful
misconduct which materially injures the Company, monetarily or otherwise.  For
purposes of this Section, Participant’s act, or failure to act, will not be
considered “willful” unless the act or failure to act is not in good faith and
without reasonable belief that his or her action or omission was in the best
interest of the Company.

 

7.   Transfer of Vested Shares.  Stock certificates (or appropriate evidence of
ownership) representing the unrestricted Shares will be delivered to the
Participant (or to a party designated by the Participant) as soon as practicable
after (but in no event later than 60 days after) the Vesting Date or event set
forth in Sections 3 or 4; provided, however, if the Participant has properly
elected to defer delivery of the Shares pursuant to a plan or program of the
Company, the Shares shall be issued and delivered as provided in such plan or
program.

 

8.   Dividends.  Participants granted Shares shall not be entitled to receive
any cash dividends, stock dividends or other distributions paid with respect to
the Shares, except in circumstances where the distribution is covered by Section
14 below.

 

9.   Non-Transferability of Award.  Subject to any valid deferral election,
until the Shares have been issued under this Award and the Shares issuable
hereunder and the rights and privileges conferred hereby may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by
operation of law or otherwise (except as permitted by the Plan).  Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

10.   Conditions to Issuance of Shares.  The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company.  The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.

 

3

 

 

11.   No Rights as Shareholder.  Except as provided in Section 14, the
Participant shall not have voting or any other rights as a shareholder of the
Company with respect to the unvested Shares.  Upon settlement of the Award into
Shares, the Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

 

12.   Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

13.   Fractional Shares.  Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

 

14.   Adjustments in Capital Structure.  In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award.  The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

 

15.   Taxes.  Regardless of any action the Company or a Subsidiary (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award, the subsequent sale of Shares
acquired pursuant to such vesting and receipt of any dividends; and (ii) do not
commit to structure the terms or the grant or any aspect of this Award to reduce
or eliminate Participant’s liability for Tax-Related Items.  Upon the vesting of
this Award, Participant shall pay or make adequate arrangements satisfactory to
the Company and/or the Employer to withhold all applicable Tax-Related Items
legally payable from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer or from proceeds of the sale of
Shares.  Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for sale of Shares that Participant acquires to
meet the required withholding obligations for Tax-Related Items, and/or (2)
satisfy such obligations in Shares, provided that the Company only withholds the
amount of Shares necessary to withhold the required minimum withholding
amount.  In addition, Participant shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously
described.  The Company may refuse to honor the exercise and refuse to deliver
the Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.

 

4

 

 

16.   Consents.  By accepting the grant of this Award, Participant acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Shares, or benefits in
lieu of Shares, even if Shares have been granted repeatedly in the past; (iii)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Participant’s participation in the Plan
shall not create a right of further employment with the Company and shall not
interfere with the ability of the Company to terminate Participant’s employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law; (v) Participant is participating voluntarily in the Plan; (vi)
this Award is an extraordinary item that is outside the scope of Participant’s
employment contract, if any; (vii) this Award is not part of normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law; (viii) in the event Participant is
not an employee of the Company, this Award will not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (ix) the future value of the underlying Shares is unknown and cannot
be predicted with certainty; (x) if the underlying Shares do not increase in
value, this Award will have no value; (xi) the value of the Shares may increase
or decrease in value; (xii) in consideration of the grant of this Award, no
claim or entitlement to compensation or damages shall arise from termination of
this Award or diminution in value of Shares subject to the Award resulting from
termination of Participant’s employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (xiii) except as otherwise expressly
provided in the Plan, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), Participant’s right to receive
Awards under the Plan, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law; furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to this Award after termination of employment, if any, will
be measured by the date of termination of Participant’s active employment and
will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of this Award.

 

17.   Consent for Accumulation and Transfer of Data.  Participant consents to
the accumulation and transfer of data concerning him or her and the Award to and
from the Company and UBS, or such other agent as may administer the Plan on
behalf of the Company from time to time.  In addition, Participant understands
that the Company holds certain personal information about Participant, including
but not limited to his or her name, home address, telephone number, date of
birth, social security number, salary, nationality, job title, and details of
all grants or awards, vested, unvested, or expired (the “personal
data”).  Certain personal data may also constitute “sensitive personal data”
within the meaning of applicable local law.  Such data include but are not
limited to  information provided above and any changes thereto and other
appropriate personal and financial data about  Participant.  Participant hereby
provides explicit consent to the Company to process any such personal data and
sensitive personal data.  Participant also hereby provides explicit consent to
the Company to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United
States.  The legal persons for whom such personal data are intended are the
Company, UBS, and any company providing services to the Company in connection
with compensation planning purposes or the administration of the Plan.

 

18.   Plan Information.  Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website referenced
above and shareholder information, including copies of any annual report, proxy
statement, Form   10-K, Form 10-Q, Form 8-K and other information filed with the
SEC, from the investor relations section of the Equifax website at
www.equifax.com.  Participant acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are available upon
written or telephonic request to the Company’s Corporate Secretary.

 

19.   Plan Incorporated by Reference; Conflicts.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.  Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant.  If provisions
of the Plan and this Agreement conflict, the Plan provisions will govern.

 

20.   Participant Bound by Plan.  Participant acknowledges receiving a summary
of the Plan, and agrees to be bound by all the terms and conditions of the
Plan.  Except as limited by the Plan or this Agreement, this Agreement is
binding on and extends to the legatees, distributees and personal
representatives of Participant and the successors of the Company.  

 

21.   Governing Law.  This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA without
regard to conflict of law provisions.

 

5

 

 

22.   Translations.  If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.  

 

23.      Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

24.   Section 409A.  

 

(a) General.  To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both Company and Participant
that the benefits and rights to which Participant could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.   The Plan and any Award Agreements issued thereunder may be amended
in any respect deemed by the Administrator to be necessary in order to preserve
compliance with Section 409A.

 

(b)  No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, Company makes no representation to Participant that the Shares
awarded pursuant to this Agreement are exempt from, or satisfy, the requirements
of Section 409A, and Company shall have no liability or other obligation to
indemnify or hold harmless Participant or any beneficiary for any tax,
additional tax, interest or penalties that Participant or any beneficiary may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.

 

(c)  Six Month Delay for Specified Participants.

 

(i) If Participant is a “Specified Employee” (as defined below), then no payment
or benefit that is payable on account of Participant’s “Separation from Service”
(as determined by the Company in accordance with Section 409A) shall be made
before the date that is six months and one day after Participant’s “Separation
from Service” (or, if earlier, the date of Participant’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

 

(ii) For purposes of this provision, Participant shall be considered to be a
“Specified Employee” if, at the time of his or her Separation from Service,
Participant is a “key employee”, within the meaning of Code Section 416(i), of
Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) any stock in which is publicly traded on
an established securities market or otherwise.

 

(d)  No Acceleration of Payments. Neither Company nor Participant, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

 

PARTICIPANT   EQUIFAX INC.             (Signature)   By: /s/ Richard F. Smith  
      Richard F. Smith       Chairman & CEO (Printed Name)                
(Date)    

 

6

 

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933.

 

APPENDIX A

 

POLICY ON RECOVERY OF INCENTIVE PAYMENTS

 

Application

 

The following policy on recovery of incentive payments is adopted by the
Compensation, Human Resources & Management Succession Committee of the Board of
Directors (“Committee”) of Equifax Inc. (“Company”) effective February 4, 2010,
for Incentive Compensation awarded or paid for fiscal years beginning after
December 31, 2009.  

 

The Committee may, in its sole discretion, in appropriate circumstances and to
the extent permitted by governing law, direct the Company to require recovery of
all or a portion of any Incentive Compensation awarded or paid to any Employee
where:

 

  4. The payment was predicated upon achieving certain financial results that
were subsequently the subject of a material restatement of Company financial
statements filed with the U.S. Securities and Exchange Commission (“SEC”);      
  5. The Committee determines the Employee engaged in Misconduct that
contributed to the need for the material restatement; and         6. A lower
Incentive Compensation payment would have been made to the Employee based upon
the restated financial results.

.

The Committee in its discretion also may direct the Company to seek to recover
the excess amount of any Incentive Compensation awarded or paid to a Covered
Officer for a fiscal period if the result of a performance measure upon which
the award was based or paid is subsequently restated or otherwise adjusted in a
manner that would reduce the size of the award or payment, regardless of whether
the Covered Officer committed any Misconduct.  Where the result of a performance
measure was considered in determining the compensation awarded or paid, but the
Incentive Compensation is not awarded or paid on a formulaic basis, the
Committee will determine in its discretion the amount, if any, by which the
payment or award should be reduced.   

 

  · “Employee” for purposes of this policy shall mean any current or former
employee of the Company or any subsidiary or affiliate thereof.   · “Covered
Officer” shall mean the CEO and any current or former direct report to the CEO,
including without limitation the Chief Accounting Officer, the head of Internal
Audit, and any other elected officer or executive officer as defined under the
Securities Exchange Act of 1934, as amended.   · “Misconduct” shall mean a
knowing violation of SEC rules and regulations or Company policy.   · “Incentive
Compensation” shall mean bonuses, annual incentive plan awards, or
performance-based equity awards granted under the Company’s 2008 Omnibus
Incentive Plan or successor thereto.

 

Amount to be Recovered

 

In each such instance, the Company will, to the extent practicable, seek to
recover from the individual Covered Officer the amount by which the individual’s
Incentive Compensation for the relevant periods exceeded the lower payment that
would have been made based on the restated financial results.  In addition, if
an Employee engaged in Misconduct that contributed to award or payment of
Incentive Compensation to him or her that is greater than would have been paid
or awarded in the absence of Misconduct, the Company may take other remedial and
recovery action, as determined by the Committee in its discretion, including
recovery of all or part of the Incentive Compensation.  The Company shall notify
an Employee within 12 months after the date of any financial restatement of its
intent to recover amounts under this policy.

 

Methods for Recovery

 

The Committee shall determine whether the Company shall effect any such
recovery: (i) by seeking repayment from the Employee; (ii) by reducing (subject
to applicable law and the terms and conditions of the applicable plan, program
or arrangement) the amount that would otherwise be payable to the Employee under
any compensatory plan, program, or arrangement maintained by the Company; (iii)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices; or (iv) by any combination of the
foregoing.  This policy shall be in addition to any other equitable or legal
remedy that may be taken by the Company with respect to the subject matter of
this policy.

 



7

